Exhibit 10.1

FIRST MODIFICATION AGREEMENT

This FIRST MODIFICATION AGREEMENT (this “Agreement”) is made to be effective as
of December 13, 2019, by and among (i) CENTURY COMMUNITIES, INC., a Delaware
corporation (“Borrower”), (ii) the undersigned Guarantors, (iii) the undersigned
Lenders, and (iv) TEXAS CAPITAL BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent (“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Administrative Agent, Borrower and Lenders are parties to that certain
Amended and Restated Credit Agreement (as amended, the “Credit Agreement”),
dated June 5, 2018, which established a revolving line of credit in the maximum
principal sum of $540,000,000 (the “Credit Facility”); and

WHEREAS, the Credit Facility Amount was increased from $540,000,000.00 to
$590,000,000, pursuant to Section 2.10 of the Credit Agreement and that certain
Joinder Agreement, dated June 28, 2018, by and among Administrative Agent,
Borrower, the Guarantors, and certain of the Lenders; and

WHEREAS, the Credit Facility Amount was further increased from $590,000,000 to
$640,000,000, pursuant to Section 2.10 of the Credit Agreement and that certain
Commitment Increase and Joinder Agreement, dated February 12, 2019, by and among
Administrative Agent, Borrower, the Guarantors, and certain of the Lenders; and

WHEREAS, Administrative Agent, Borrower, the undersigned Guarantors, and the
undersigned Lenders now propose to further modify the terms and provisions of
the Credit Agreement and the other related documents executed by Borrower or
third parties pertaining to, evidencing or securing the Credit Facility
(collectively, the “Loan Documents”).

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Administrative Agent, Borrower, the undersigned Guarantors, and the undersigned
Lenders hereby agree as follows:

1.    Definitions. All terms used herein with initial capital letters, but not
defined herein, shall have the meanings specified in the Credit Agreement.

2.    Extension of Maturity Date.

(a)    Pursuant to Section 2.11 of the Credit Agreement, the Maturity Date is
hereby extended from April 30, 2022, to April 30, 2023.

(b)    This Agreement shall be deemed to be an Extension Option Agreement.

 

FIRST MODIFICATION AGREEMENT - Page 1



--------------------------------------------------------------------------------

(c)    Simultaneously with the execution and delivery of this Agreement,
Borrower shall pay to Administrative Agent an aggregate Extension Fee in the
amount of $960,000, which fee shall be for the account of each Lender in
accordance with its Applicable Percentage.

3.    Uncommitted Increase in Commitments.

(a)    From and after the date of this Agreement, Borrower may from time to
time, request additional increases in the Credit Facility Amount and the
aggregate Commitments by an amount (for all such requests) not exceeding
$110,000,000 (i.e., up to a maximum potential Credit Facility Amount of
$750,000,000); provided that (i) any such request for an increase shall be in a
minimum amount of $20,000,000, and (ii) Borrower may make a maximum of three
such requests.

(b)    Any and all increase requests made pursuant to this Agreement shall be
subject to the terms and conditions set forth in Section 2.10 of the Credit
Agreement.

(c)    No Lender shall have any obligation to increase its Commitment, and any
Lender may refuse to do so in its sole discretion.

4.    Uncommitted Extension Option.

(a)    From and after the date of this Agreement, Borrower may make one
additional Extension Option request (i.e., request to extend the Maturity Date
to April 30, 2024).

(b)    Any Extension Option request made pursuant to this Agreement shall be
subject to the terms and conditions set forth in Section 2.11 of the Credit
Agreement.

(c)    No Lender shall have any obligation to extend the Maturity Date, and any
Lender may refuse to do so in its sole discretion.

5.    Letter of Credit Sublimit. The Letter of Credit Sublimit, as set forth in
Section 1.1 of the Credit Agreement, is hereby increased from $40,000,000, to
$50,000,000.

6.    Tangible Net Worth. Section 9.3 of the Credit Agreement is hereby revised
and replaced in entirety as follows:

Section 9.3 Tangible Net Worth. Borrower shall not permit, as of the last day of
any fiscal quarter, Tangible Net Worth for Borrower and its Subsidiaries, on a
consolidated basis, to be less than the sum of (a) $639,900,000, plus (b) 50% of
the net proceeds of any issuances of stock or other equity interests of any
Obligated Party (other than to another Obligated Party) after September 30,
2019, plus (c) 50% of the amount of quarterly net income of Borrower and its
subsidiaries, on a consolidated basis (but without deduction for any net loss),
after September 30, 2019.

 

FIRST MODIFICATION AGREEMENT - Page 2



--------------------------------------------------------------------------------

7.    Compliance Certificate. The form of Compliance Certificate attached to the
Credit Agreement as Exhibit C is hereby revised and replaced in entirety with
Exhibit C attached hereto.

8.    Divisions. The following paragraph is hereby added to the Credit Agreement
as Section 1.9:

Section 1.9 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware Law (or any comparable
event under a different jurisdiction’s Laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.

9.    Eurodollar Rate. The definition of “Eurodollar Rate,” as set forth in
Section 1.1 of the Credit Agreement, is hereby revised and replaced in entirety
as follows:

“Eurodollar Rate” means:

(a) with respect to any Eurodollar Rate Loan for any Interest Period, the rate
(expressed as a percentage per annum and adjusted as described in
Section 3.3(b)) for deposits in Dollars for a term comparable to such Interest
Period that is published or announced on Bloomberg BTMM (or on any successor or
substitute page or service providing quotations of interest rates applicable to
Dollar deposits in the London interbank market comparable to those currently
provided on such page or service, as determined by Administrative Agent from
time to time) as calculated by ICE as of 11:00 a.m., London, England time, on
the related Eurodollar Rate Determination Date, and if such rate shall ceased to
be published or announced on Bloomberg BTMM or such successor or substitute page
or service or if Administrative Agent determines (which determination shall be
conclusive absent manifest error) that the rate calculated by ICE no longer
accurately reflects the rate available to Administrative Agent in the London
interbank market and that such circumstance is likely to be temporary, then the
Eurodollar Rate shall be determined by Administrative Agent to be the offered
rate as announced by a recognized commercial service as representing the

 

FIRST MODIFICATION AGREEMENT - Page 3



--------------------------------------------------------------------------------

average London interbank offered rate for deposits in Dollars for a term
comparable to such Interest Period as of 11:00 a.m. on the relevant Eurodollar
Rate Determination Date; and

(b) with respect to any interest calculation with respect to a Base Rate Loan on
any date, the rate (expressed as a percentage per annum and adjusted as
described in Section 3.3(b)) for deposits in Dollars for a term of one (1) month
commencing on the date of calculation that is published or announced on
Bloomberg BTMM (or on any successor or substitute page or service providing
quotations of interest rates applicable to Dollar deposits in the London
interbank market comparable to those currently provided on such page or service,
as determined by Administrative Agent from time to time) as calculated by ICE as
of 11:00 a.m., London, England time, on the related Eurodollar Rate
Determination Date, and if such rate shall ceased to be published or announced
on Bloomberg BTMM or such successor or substitute page or service or if
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that the rate calculated by ICE no longer accurately reflects
the rate available to Administrative Agent in the London interbank market and
that such circumstance is likely to be temporary, then the Eurodollar Rate shall
be determined by Administrative Agent to be the offered rate as announced by a
recognized commercial service as representing the average London interbank
offered rate for deposits in Dollars for a term of one (1) month as of 11:00
a.m. on the relevant Eurodollar Rate Determination Date.

10.    ICE. The following term, and accompanying definition, are hereby added to
Section 1.1 of the Credit Agreement:

“ICE” means the Intercontinental Exchange Benchmark Administration or any
successor thereto.

11.    Inability to Determine Rates. Section 3.3 of the Credit Agreement is
hereby revised and replaced in entirety as follows:

Section 3.3 Inability to Determine Rates.

(a) Subject to clause (b) below, if (i) Administrative Agent or the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (A) Dollar

 

FIRST MODIFICATION AGREEMENT - Page 4



--------------------------------------------------------------------------------

deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (B) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan or in connection with an existing or proposed Base Rate
Loan, (C) the Eurodollar Rate for any requested Interest Period with respect to
a proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurodollar Rate Loan, (D) ICE has ceased to
calculate the Eurodollar Rate, or (E) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan or in connection
with an existing or proposed Base Rate Loan does not accurately reflect the rate
available to the Lenders in the London interbank market, or (ii) by reason of
any Change in Law any Lender would become subject to restrictions on the amount
of a category of liabilities or assets which it may hold and notifies
Administrative Agent of same, Administrative Agent will promptly so notify
Borrower and each Lender. Thereafter, (x) the obligation of Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice or a Replacement Rate and replacement benchmark spread has been
established pursuant to Section 3.3(b). Upon receipt of such notice, Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of Eurodollar Rate Borrowings or, failing that, will be deemed to have converted
such request into a request for a Base Rate Borrowing in the amount specified
therein.

(b) If at any time Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) any of the circumstances set forth in
clause (a)(i) or clause (a)(ii) have arisen and such circumstances are unlikely
to be temporary or (ii) any of the circumstances set forth in clause (a)(i) or
clause (a)(ii) have not arisen but (x) ICE or the Alternative Reference Rates
Committee convened by the Board of Governors has announced a

 

FIRST MODIFICATION AGREEMENT - Page 5



--------------------------------------------------------------------------------

commercial loan index as an alternative to the Eurodollar Rate and commercial
banks in the United States are using such alternative loan index for new
commercial loans, (y) the Eurodollar Rate is no longer being widely used by
commercial banks as a loan index in the United States for new commercial loans
similar to the Credit Facility, or (z) a Governmental Authority having
jurisdiction over Administrative Agent has made a public statement identifying a
specific date after which the Eurodollar Rate shall no longer be used for
determining interest rates for new commercial loans originated in the United
States, then Administrative Agent may, to the extent practicable (in
consultation with Borrower and as determined by Administrative Agent to be
generally in accordance with similar situations in other transactions in which
it is serving as administrative agent or otherwise consistent with market
practice), establish a replacement interest rate (the “Replacement Rate”
provided that, if the Replacement Rate shall be less than zero, such rate shall
be deemed zero for purposes of this Agreement) and a replacement benchmark
spread, and Borrower and Administrative Agent shall enter into an amendment to
this Agreement to reflect such Replacement Rate and replacement benchmark spread
or such other related changes to this Agreement as may be applicable.
Notwithstanding anything to the contrary in Section 12.10, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as Administrative Agent shall not have received, within
five (5) Business Days of the date notice of such alternate rate of interest is
provided to the Lenders, a written notice from the Required Lenders stating that
such Required Lenders object to such amendment.

12.    Federal Funds Rate. The following sentence is hereby added to the end of
the definition of “Federal Funds Rate,” as it appears in Section 1.1 of the
Credit Agreement: “Notwithstanding the foregoing, if the Federal Funds Rate is
less than zero, then such rate shall be deemed to be zero for purposes of this
Agreement.”

13.    Prime Rate. The following sentence is hereby added to the end of the
definition of “Prime Rate,” as it appears in Section 1.1 of the Credit
Agreement: “Notwithstanding the foregoing, if the Prime Rate is less than zero,
then such rate shall be deemed to be zero for purposes of this Agreement.”

 

FIRST MODIFICATION AGREEMENT - Page 6



--------------------------------------------------------------------------------

14.    Qualified Financial Contracts.

(a)    The following terms, and accompanying definitions, are hereby added to
Section 1.1 of the Credit Agreement:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

(b)    The following paragraphs are hereby added to the Credit Agreement as
Section 12.31:

Section 12.31 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Hedge
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the Laws of the
State of Texas and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or

 

FIRST MODIFICATION AGREEMENT - Page 7



--------------------------------------------------------------------------------

under such Supported QFC and such QFC Credit Support, and any rights in Property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in Property) were governed
by the Laws of the United States or a state of the United States. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the Laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

15.    Real Estate Subsidiaries. The list of Real Estate Subsidiaries attached
to the Credit Agreement as Schedule 6.13 is hereby revised and replaced in
entirety with Schedule 6.13 attached hereto. Borrower represents and warrants
that (a) as of the date of this Agreement, Borrower has no Real Estate
Subsidiaries other than those listed on Schedule 6.13 attached hereto, and
(b) Schedule 6.13 sets forth the jurisdiction of incorporation or organization
of each such Real Estate Subsidiary and the percentage of Borrower’s ownership
interest in such Real Estate Subsidiary.

16.    Acknowledgment by Borrower. Except as otherwise specified herein, the
terms and provisions hereof shall in no manner impair, limit, restrict or
otherwise affect the obligations of Borrower or any third party to
Administrative Agent and Lenders, as evidenced by the Loan Documents. Borrower
hereby acknowledges, agrees and represents that (i) Borrower is indebted to
Lenders pursuant to the terms of the Notes; (ii) there are no claims or offsets
against, or defenses or counterclaims to, the terms or provisions of the Loan
Documents, and the other obligations created or evidenced by the Loan Documents;
(iii) Borrower has no claims, offsets, defenses or counterclaims arising from
any of Administrative Agent’s or Lenders’ acts or omissions with respect to the
Loan Documents or Administrative Agent’s or Lenders’ performance under the Loan
Documents; (iv) the representations and warranties of Borrower contained in the
Loan Documents are true and correct as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date; (v) Borrower is
not in default and no event has occurred which, with the passage of time, giving
of notice, or both, would constitute a default by Borrower of its obligations
under the terms and provisions of the Loan Documents, and (vi)

 

FIRST MODIFICATION AGREEMENT - Page 8



--------------------------------------------------------------------------------

neither Administrative Agent nor Lenders are in default and no event has
occurred which, with the passage of time, giving of notice, or both, would
constitute a default by Administrative Agent or Lenders of their respective
obligations under the terms and provisions of the Loan Documents. To the extent
Borrower now has any claims, offsets, defenses or counterclaims against
Administrative Agent or Lenders or the repayment of all or a portion of the
Credit Facility, whether known or unknown, fixed or contingent, same are hereby
forever irrevocably waived and released in their entirety.

17.    No Waiver of Remedies. Except as may be expressly set forth herein,
nothing contained in this Agreement shall prejudice, act as, or be deemed to be
a waiver of any right or remedy available to Administrative Agent or Lenders by
reason of the occurrence or existence of any fact, circumstance or event
constituting a default under the Loan Documents.

18.    Joinder of Guarantors. By its execution hereof, each Guarantor hereby
(i) acknowledges and consents to the terms and provisions hereof; (ii) ratifies
and confirms the Guaranty, including all interest and costs of collection, to or
for the benefit of Administrative Agent and Lenders; (iii) agrees that the
Guaranty is and shall remain in full force and effect and that the terms and
provisions of the Guaranty cover and pertain to the Credit Facility, Notes and
other Loan Documents as modified hereby; (iv) acknowledges that there are no
claims or offsets against, or defenses or counterclaims to, the terms and
provisions of the Guaranty or the other obligations created and evidenced by the
Guaranty; (v) certifies that the representations and warranties contained in the
Guaranty remain true and correct representations and warranties of Guarantor as
of the date hereof; and (vi) acknowledges that Administrative Agent and Lenders
have satisfied and performed their covenants and obligations under the Guaranty
and the other Loan Documents, and that no action or failure to act by or on
behalf of, Administrative Agent or Lenders has or will give rise to any cause of
action or other claim against Administrative Agent or Lenders for breach of the
Guaranty or other Loan Documents or otherwise.

19.    Costs and Expenses. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs and expenses incident
to the preparation, execution and recordation hereof and the consummation of the
transaction contemplated hereby, including, but not limited to, reasonable fees
and expenses of legal counsel to Administrative Agent.

20.    Additional Documentation. From time to time, Borrower shall execute or
procure and deliver to Administrative Agent such other and further documents and
instruments evidencing, securing or pertaining to the Credit Facility or the
Loan Documents as shall be reasonably requested by Administrative Agent so as to
evidence or effect the terms and provisions hereof. If requested by
Administrative Agent, Borrower shall cause to be delivered to Administrative
Agent, an opinion of counsel, satisfactory to Administrative Agent, opining to
(i) the validity and enforceability of this Agreement and the other Loan
Documents executed on this date in connection with the transaction contemplated
hereby; (ii) the authority of Borrower, and any constituents of Borrower, to
execute, deliver and perform its or their respective obligations under the Loan
Documents, as hereby modified; and (iii) such other matters as reasonably
requested by Administrative Agent.

 

FIRST MODIFICATION AGREEMENT - Page 9



--------------------------------------------------------------------------------

21.    Effectiveness of the Loan Documents. Except as expressly modified by the
terms and provisions hereof, each of the terms and provisions of the Loan
Documents are hereby ratified and shall remain in full force and effect;
provided, however, that any reference in any of the Loan Documents to the Credit
Facility, the amount constituting the Credit Facility, any defined terms, or to
any of the other Loan Documents shall be deemed, from and after the date hereof,
to refer to the Credit Facility, the amount constituting the Credit Facility,
defined terms and to such other Loan Documents, as modified hereby.

22.    Governing Law. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED HEREIN.

23.    Time. Time is of the essence in the performance of the covenants
contained herein and in the Loan Documents.

24.    Binding Agreement. This Agreement shall be binding upon the successors
and assigns of the parties hereto; provided, however, the foregoing shall not be
deemed or construed to (i) permit, sanction, authorize or condone the assignment
of any rights, titles or interests in and to Borrower, or (ii) confer any right,
title, benefit, cause of action or remedy upon any person or entity not a party
hereto, which such party would not or did not otherwise possess.

25.    Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

26.    Construction. Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation.

27.    Severability. If any clause or provision of this Agreement is or should
ever be held to be illegal, invalid or unenforceable under any present or future
law applicable to the terms hereof, then and in that event, it is the intention
of the parties hereto that the remainder of this Agreement shall not be affected
thereby, and that in lieu of each such clause or provision of this Agreement
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.

28.    Counterparts. To facilitate execution, this Agreement may be executed in
as many counterparts as may be convenient or required. It shall not be necessary
that the signature and acknowledgment of, or on behalf of, each party, or that
the signature and acknowledgment of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single instrument. It shall not be necessary in making proof of this Agreement
to produce or account for more than a single counterpart containing the
respective signatures of, or on behalf of, each of the parties hereto. Any
signature page to any counterpart

 

FIRST MODIFICATION AGREEMENT - Page 10



--------------------------------------------------------------------------------

may be detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages. Delivery of an
executed counterpart of this Agreement by facsimile or portable document format
(PDF) via email shall be equally as effective as delivery of an executed
original counterpart.

29.    Notice of Final Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF
AND THEREOF AND MAY NOT BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES
HERETO OR THERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO OR
THERETO. THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE
AMENDED OR WAIVED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY THE RESPECTIVE
PARTIES TO SUCH DOCUMENTS.

[The remainder of this page is intentionally left blank. The signature pages
follow.]

 

FIRST MODIFICATION AGREEMENT - Page 11



--------------------------------------------------------------------------------

EXECUTED to be effective as of the date first above written.

 

ADMINISTRATIVE AGENT:

TEXAS CAPITAL BANK,

NATIONAL ASSOCIATION

By:  

/s/ Sabrina Chou

Name:   Sabrina Chou Title:   Vice President

FIRST MODIFICATION AGREEMENT – Administrative Agent’s Signature Page



--------------------------------------------------------------------------------

LENDER:

TEXAS CAPITAL BANK,

NATIONAL ASSOCIATION

By:  

/s/ Sabrina Chou

Name:   Sabrina Chou Title:   Vice President

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [Texas Capital Bank,
National Association]



--------------------------------------------------------------------------------

LENDER: BANK OF AMERICA, N.A.

By:  

/s/ Helen Chan

Name:   Helen Chan Title:   Vice President

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [Bank of America, N.A.]



--------------------------------------------------------------------------------

LENDER: FIFTH THIRD BANK

By:  

/s/ Talianna Carlson-Manne

Name:   Talianna Carlson-Manne Title:   Senior Vice President

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [Fifth Third Bank]



--------------------------------------------------------------------------------

LENDER: U.S. BANK NATIONAL ASSOCIATION

By:  

/s/ Mike Shoemaker

Name:   Mike Shoemaker Title:   VP, Relationship Manager

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [U.S. Bank National
Association]



--------------------------------------------------------------------------------

LENDER: BMO HARRIS BANK N.A.

By:  

/s/ Amy K. Dumser

Name:   Amy K. Dumser Title:   Director

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [BMO Harris Bank N.A.]



--------------------------------------------------------------------------------

LENDER: JPMORGAN CHASE BANK, N.A.

By:  

/s/ Nadeige Dang

Name:   Nadeige Dang Title:   Executive Director

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [JPMorgan Chase Bank,
N.A.]



--------------------------------------------------------------------------------

LENDER: BBVA USA fka COMPASS BANK

By:  

/s/ Ben Weimer

Name:   Ben Weimer Title:   Senior Vice President

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [Compass Bank]



--------------------------------------------------------------------------------

LENDER: CIBC BANK USA

By:  

/s/ Michael Olson

Name:   Michael Olson Title:   Managing Director

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [CIBC Bank USA]



--------------------------------------------------------------------------------

LENDER: CITIBANK, N.A.

By:  

/s/ Michael Vondriska

Name:   Michael Vondriska Title:   Vice President

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [Citibank, N.A.]



--------------------------------------------------------------------------------

LENDER:

ZIONS BANCORPORATION, N.A.

dba VECTRA BANK COLORADO

By:  

/s/ Shane Frazier

Name:   Shane Frazier Title:   Vice President

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [Vectra Bank Colorado]



--------------------------------------------------------------------------------

LENDER:

FLAGSTAR BANK, FSB,

a federally chartered savings bank

By:  

/s/ Philip Trujillo

Name:   Philip Trujillo Title:   Vice President

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [Flagstar Bank, FSB]



--------------------------------------------------------------------------------

LENDER: PROSPERITY BANK DBA LEGACYTEXAS BANK

By:  

/s/ Eric Sonneborn

Name:   Eric Sonneborn Title:   Senior Vice President

FIRST MODIFICATION AGREEMENT - Lender’s Signature Page [Prosperity Bank dba
LegacyTexas Bank]



--------------------------------------------------------------------------------

BORROWER:

CENTURY COMMUNITIES, INC.,

a Delaware corporation

By:  

/s/ David Messenger

Name:   David Messenger Title:   Chief Financial Officer

FIRST MODIFICATION AGREEMENT – Borrower’s Signature Page



--------------------------------------------------------------------------------

    GUARANTORS:    

BMC REALTY ADVISORS, INC.,

a California corporation

    By:       /s/ David Messenger                                      
                         Name:  David Messenger     Title:    Authorized
Signatory     AUGUSTA POINTE, LLC,     AVALON AT INVERNESS, LLC,     AVR A, LLC,
    AVR B, LLC,     AVR C, LLC,     BEACON POINTE, LLC,     BLACKSTONE HOMES,
LLC,     CC COMMUNITIES, LLC,     CCC HOLDINGS, LLC,     CCH HOMES, LLC,    
CENTURY AT ANTHOLOGY, LLC,     CENTURY AT ASH MEADOWS, LLC,    
CENTURY AT AUTUMN VALLEY RANCH, LLC,     CENTURY AT BEACON POINTE, LLC,    
CENTURY AT BELLEVIEW PLACE, LLC,     CENTURY AT CALEY, LLC,     CENTURY AT
CANDELAS, LLC,     CENTURY AT CAROUSEL FARMS, LLC,    
CENTURY AT CASTLE PINES TOWN CENTER, LLC,     CENTURY AT CLAREMONT RANCH, LLC,  
  CENTURY AT COLLIERS HILL, LLC,     CENTURY AT COMPARK VILLAGE NORTH, LLC,    
CENTURY AT COMPARK VILLAGE SOUTH, LLC,     CENTURY AT COYOTE CREEK, LLC,    
CENTURY AT FOREST MEADOWS, LLC,     CENTURY AT HARVEST MEADOWS, LLC,     CENTURY
AT LANDMARK, LLC,     CENTURY AT LITTLETON VILLAGE, LLC,     CENTURY AT
LITTLETON VILLAGE II, LLC,     CENTURY AT LOR, LLC,     CENTURY AT LOWRY, LLC,  
  CENTURY AT MARVELLA, LLC,     CENTURY AT MAYFIELD, LLC,     CENTURY AT
MIDTOWN, LLC,     CENTURY AT MILLENNIUM, LLC,     CENTURY AT MURPHY CREEK, LLC,

 

FIRST MODIFICATION AGREEMENT – Guarantor’s Signature Page 1 of 5



--------------------------------------------------------------------------------

      CENTURY AT OAK STREET, LLC,       CENTURY AT OBSERVATORY HEIGHTS, LLC,    
  CENTURY AT OUTLOOK, LLC,       CENTURY AT PEARSON GROVE, LLC,       CENTURY AT
SALISBURY HEIGHTS, LLC,       CENTURY AT SOUTHSHORE, LLC,       CENTURY AT
SPRING VALLEY RANCH, LLC,       CENTURY AT TANGLEWOOD, LLC,       CENTURY AT
TERRAIN, LLC,       CENTURY AT THE GROVE, LLC,       CENTURY AT THE HEIGHTS,
LLC,       CENTURY AT THE MEADOWS, LLC,       CENTURY AT VISTA RIDGE, LLC,      
CENTURY AT WILDGRASS, LLC,       CENTURY AT WOLF RANCH, LLC,       CENTURY AT
WYNDHAM HILL, LLC,       CENTURY CITY, LLC,       CENTURY COMMUNITIES OF
GEORGIA, LLC,       CENTURY COMMUNITIES SOUTHEAST, LLC,       CENTURY GROUP LLC,
      CENTURY LAND HOLDINGS, LLC,       CENTURY LAND HOLDINGS II, LLC,      
CENTURY LAND HOLDINGS OF TEXAS, LLC,       CENTURY TOWNHOMES AT CANDELAS, LLC,  
    CHERRY HILL PARK, LLC,       COTTAGES AT WILLOW PARK, LLC,       CROWN HILL,
LLC,       ENCLAVE AT BOYD PONDS, LLC,       ENCLAVE AT CHERRY CREEK, LLC,      
ENCLAVE AT PINE GROVE, LLC,       ESTATES AT CHATFIELD FARMS, LLC,       HEARTH
AT OAK MEADOWS, LLC,       HOMETOWN, LLC,       HOMETOWN SOUTH, LLC,      
HORIZON BUILDING SERVICES, LLC,       LAKEVIEW FORT COLLINS, LLC,       MADISON
ESTATES, LLC,       MERIDIAN RANCH, LLC,       MONTECITO AT RIDGEGATE, LLC,    
  PARK 5TH AVENUE DEVELOPMENT CO., LLC,       PRESERVE AT BRIARGATE, LLC,      
RESERVE AT HIGHPOINTE ESTATES, LLC,       RESERVE AT THE MEADOWS, LLC,      
SADDLEBACK HEIGHTS, LLC,       SADDLE ROCK GOLF, LLC,       STETSON RIDGE HOMES,
LLC,       THE RETREAT AT RIDGEGATE, LLC,       THE VISTAS AT NOR’WOOD, LLC,    
  VENUE AT ARISTA, LLC,       VERONA ESTATES, LLC,       VILLAS AT MURPHY CREEK,
LLC,

 

FIRST MODIFICATION AGREEMENT – Guarantor’s Signature Page 2 of 5



--------------------------------------------------------------------------------

    WATERSIDE AT HIGHLAND PARK, LLC,     WESTOWN CONDOMINIUMS, LLC,     WESTOWN
TOWNHOMES, LLC, and     WILDGRASS, LLC,     all Colorado limited liability
companies     By:  

/s/ David Messenger

    Name:   David Messenger     Title:   Authorized Signatory     BENCHMARK
BUILDERS NORTH CAROLINA, LLC,     BENCHMARK COMMUNITIES, LLC,     BMC EAST
GARRISON, LLC,     BMC EG BLUFFS, LLC,     BMC EG BUNGALOW, LLC,     BMC EG
COURTYARDS, LLC,     BMC EG GARDEN, LLC,     BMC EG GROVE, LLC,     BMC EG
TOWNS, LLC,     BMC EG VILLAGE, LLC,     BMC MEADOWOOD II, LLC,     BMC PINE
RIDGE, LLC,     BMC PROMISE WAY, LLC,     BMC RANCHO ETIWANDA, LLC,     BMC RED
HAWK, LLC,     BMC ROSEMEAD, LLC,     BMC SAGEWOOD, LLC,     BMC SHIELDS LOCAN,
LLC,     BMC TOUCHSTONE, LLC,     BMCH CALIFORNIA, LLC,     BMCH NORTH CAROLINA,
LLC,     BMCH TENNESSEE, LLC,     BMCH WASHINGTON, LLC,     CENTURY COMMUNITIES
OF CALIFORNIA, LLC, CENTURY COMMUNITIES OF NEVADA, LLC,     CENTURY COMMUNITIES
OF NORTH CAROLINA, LLC,     CENTURY COMMUNITIES OF SOUTH CAROLINA, LLC,    
CENTURY COMMUNITIES OF TENNESSEE, LLC,     CENTURY COMMUNITIES OF WASHINGTON,
LLC,     CENTURY RHODES RANCH GC, LLC,     CENTURY TUSCANY GC, LLC,    
NEIGHBORHOOD ASSOCIATIONS GROUP, LLC,     UCP, LLC,     UCP BARCLAY III, LLC,  
  UCP EAST GARRISON, LLC,     UCP HILLCREST HOLLISTER, LLC,     UCP KERMAN, LLC,
    UCP MEADOWOOD III, LLC,

 

FIRST MODIFICATION AGREEMENT – Guarantor’s Signature Page 3 of 5



--------------------------------------------------------------------------------

UCP SAGEWOOD, LLC, UCP SANTA ANA HOLLISTER, LLC, UCP SOLEDAD, LLC, UCP TAPESTRY,
LLC, UCP QUAIL RUN, LLC, and WJH LLC, all Delaware limited liability companies
By:  

/s/ David Messenger

Name:   David Messenger Title:   Authorized Signatory CASA ACQUISITION CORP., a
Delaware corporation By:  

/s/ David Messenger

Name:   David Messenger Title:   Authorized Signatory CCG CONSTRUCTORS LLC, and
CCG REALTY GROUP LLC, all Georgia limited liability companies By:  

/s/ David Messenger

Name:   David Messenger Title:   Authorized Signatory CENTURY COMMUNITIES OF
NEVADA REALTY, LLC, a Nevada limited liability company By:  

/s/ David Messenger

Name:   David Messenger Title:   Authorized Signatory

 

FIRST MODIFICATION AGREEMENT – Guarantor’s Signature Page 4 of 5



--------------------------------------------------------------------------------

CENTURY COMMUNITIES OF UTAH, LLC, and CENTURY LAND HOLDINGS OF UTAH, LLC, all
Utah limited liability companies By:  

/s/ David Messenger

Name:   David Messenger Title:   Authorized Signatory SWMJ CONSTRUCTION, INC., a
Texas corporation By:  

/s/ David Messenger

Name:   David Messenger Title:   Authorized Signatory

 

FIRST MODIFICATION AGREEMENT – Guarantor’s Signature Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT C

Compliance Certificate

[The form of Compliance Certificate follows this cover page.]

 

EXHIBIT C – Compliance Certificate



--------------------------------------------------------------------------------

COMPLIANCE CERTIFICATE

 

FOR QUARTER ENDED                                                   (the
“Subject Period”) ADMINISTRATIVE AGENT:    Texas Capital Bank, National
Association BORROWER:    Century Communities, Inc.

This Compliance Certificate (this “Certificate”) is delivered under the Amended
and Restated Credit Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) dated as of June 5, 2018, by
and among Borrower, the Lenders from time to time party thereto and
Administrative Agent. Capitalized terms used in this Certificate shall, unless
otherwise indicated, have the meanings set forth in the Credit Agreement. The
undersigned hereby certifies to Administrative Agent and Lender as of the date
hereof that: (a) he is the                                               of
Borrower, and that, as such, he is authorized to execute and deliver this
Certificate to Administrative Agent on behalf of Borrower; (b) he has reviewed
and is familiar with the terms of the Credit Agreement and has made, or has
caused to be made under his supervision, a detailed review of the transactions
and condition (financial or otherwise) of Borrower during the Subject Period;
(c) during the Subject Period, to the best of his knowledge, Borrower performed
and observed each covenant and condition of the Loan Documents applicable to it
and no Default or Event of Default currently exists or has occurred which has
not been cured or waived by Required Lenders or all Lenders, as required by the
Loan Documents; (d) the representations and warranties of Borrower contained in
Article 6 of the Credit Agreement, and any representations and warranties of
Borrower that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Certificate, the
representations and warranties contained in Section 6.2 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
Section 7.1 of the Credit Agreement, including the statements in connection with
which this Certificate is delivered; (e) the financial statements of Borrower
attached to this Certificate were prepared in accordance with GAAP, and present,
on a consolidated basis, fairly and accurately the financial condition and
results of operations of Borrower and its Subsidiaries as of the end of and for
the Subject Period; (f) the financial covenant analyses and information set
forth below are true and accurate on and as of the date of this Certificate; and
(g) the status of compliance by Borrower with certain covenants of the Credit
Agreement at the end of the Subject Period is as set forth below:

 

 

COMPLIANCE CERTIFICATE – Page 1



--------------------------------------------------------------------------------

              

In Compliance as of

End of Subject Period

(Please Indicate)

1.    Financial Statements and Reports          (a)    Provide annual audited
FYE financial statements within 90 days after the last day of each fiscal year.
   Yes    No    (b)    Provide quarterly financial statements within 45 days
after the last day of the first three fiscal quarters of each year.    Yes    No
   (c)    Provide monthly Borrowing Base Report within 30 days after the last
day of each month.    Yes    No    (d)    Provide a quarterly Compliance
Certificate within 45 days after the last day of each fiscal quarter.    Yes   
No    (e)    Provide quarterly Inventory and Sales Status Report within 45 days
after the last day of each fiscal quarter.    Yes    No    (f)    Provide annual
projections no more than 60 days after the start of each fiscal year    Yes   
No 2.    Real Estate Subsidiaries          None, except as listed on Schedule
6.13, or that have executed a Guaranty.    Yes    No 3.    Debt          None,
except Debt permitted by Section 8.1 of the Credit Agreement.    Yes    No 4.   
Liens          None, except Liens permitted by Section 8.2 of the Credit
Agreement.    Yes    No 5.    Acquisitions and Mergers          None, except
those permitted by Section 8.3 of the Credit Agreement.    Yes    No 6.   
Dividends and Stock Repurchase    Yes    No    None, except as permitted by
Section 8.4 of the Credit Agreement. (if applicable, Dollar amount during
Subject Period: $              )       7.    Loans and Investments    Yes    No
   None, except those permitted by Section 8.5 of the Credit Agreement.       8.
   Issuance of Equity          None, except issuances permitted by Section 8.6
of the Credit Agreement.    Yes    No 9.    Affiliate Transactions         
None, except transactions permitted by Section 8.7 of the Credit Agreement.   
Yes    No

 

COMPLIANCE CERTIFICATE – Page 2



--------------------------------------------------------------------------------

10.    Dispositions of Assets          None, except dispositions permitted by
Section 8.8 of the Credit Agreement.    Yes    No 11.    Sale and Leaseback
Transactions          None, except transactions permitted by Section 8.9 of the
Credit Agreement.    Yes    No 12.    Prepayment of Debt          None, except
prepayments permitted by Section 8.10 of the Credit Agreement.    Yes    No 13.
   Changes in Nature of Business          None, except changes permitted by
Section 8.11 of the Credit Agreement.    Yes    No 14.    Environmental
Protection          No activity likely to cause violations of Environmental Laws
or create any Environmental Liabilities.    Yes    No 15.    Changes in Fiscal
Year; Accounting Practices          None, except transactions permitted by
Section 8.13 of the Credit Agreement.    Yes    No 16.    No Negative Pledge   
      None, except those permitted by Section 8.14 of the Credit Agreement.   
Yes    No 17.    Leverage Ratio         

•   Maximum of 1.50 to 1.00 at end of Subject Period, if no Triggering Event

  

•   Maximum of 1.75 to 1.00 for the first 4 Subject Periods ending after a
Triggering Event

  

•   Maximum of 1.60 to 1.00 for the 5th and 6th Sub. Periods ending after a
Triggering Event

  

•   Maximum of 1.50 to 1.00 for all other Subject Periods ending after a
Triggering Event

   (Defined as Debt divided by TNW).

  

                           ÷                                  =      
                    

   Yes    No    Debt      TNW              

Has Triggering Event Occurred?

   Yes    No   

Date of Triggering Event:             , 20    

      18.    Interest Coverage Ratio       Yes    No    Minimum of 1.50 to 1.00
at end of Subject Period (Defined as EBITDA divided by Cash Interest Expense;
calculated on a rolling 4 quarter basis).

 

COMPLIANCE CERTIFICATE – Page 3



--------------------------------------------------------------------------------

  

_____________   ÷   _______________   =   ____________

EBITDA                     Interest Expense

      19.   

Tangible Net Worth (TNW)

 

Minimum of $_________ at end of Subject Period (defined as (a) $639,900,000 plus
(b) 50% of net proceeds of equity issuances after 9/30/19, plus (c) the sum of
50% of the amount of quarterly net income (without deduction for net loss) after
9/30/19.

   Yes    No             Equity Issuances: $____________ X 50% = $___________   
      Quarterly Net Income: $____________ X 50% = $__________         

$639,900,000 + ____________ + ___________ = ___________

                             50% of Equity     50% Net

                             Issuances after     Income after

                             9/30/2019            9/30/2019

         Tangible Net Worth: $__________       20.   

Liquidity

 

Minimum of $40,000,000 at end of Subject Period

   Yes    No   

________ + ______________ = ___________

Cash             Available to Draw   Liquidity

      21.   

Risk Asset Ratio

 

Maximum of 1.50 to 1.00 at end of Subject Period (Defined as Risk Assets divided
by Tangible Net Worth).

  

________ + ______________ + __________ = ___________

Land             LUD                       Lots                 Risk Assets

   Yes    No   

_____________ ÷ _______________ = ____________

Risk Assets           TNW

            Yes    No

 

COMPLIANCE CERTIFICATE – Page 4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                    ,               .

 

RESPONSIBLE OFFICER:

 

Name:   David Messenger Title:   Chief Financial Officer

 

COMPLIANCE CERTIFICATE – Page 5



--------------------------------------------------------------------------------

SCHEDULE 6.13

Real Estate Subsidiaries

Borrower owns 100% of all Real Estate Subsidiaries, either directly or
indirectly.

 

1.    AUGUSTA POINTE, LLC - a Colorado limited liability company 2.    AVALON AT
INVERNESS, LLC - a Colorado limited liability company 3.    AVR A, LLC - a
Colorado limited liability company 4.    AVR B, LLC - a Colorado limited
liability company 5.    AVR C, LLC - a Colorado limited liability company 6.   
BEACON POINTE, LLC - a Colorado limited liability company 7.    BENCHMARK
BUILDERS NORTH CAROLINA, LLC - a Delaware limited liability company 8.   
BENCHMARK COMMUNITIES, LLC - a Delaware limited liability company 9.   
BLACKSTONE HOMES, LLC - a Colorado limited liability company 10.    BMC EAST
GARRISON, LLC - a Delaware limited liability company 11.    BMC EG BLUFFS, LLC -
a Delaware limited liability company 12.    BMC EG BUNGALOW, LLC - a Delaware
limited liability company 13.    BMC EG COURTYARDS, LLC - a Delaware limited
liability company 14.    BMC EG GARDEN, LLC - a Delaware limited liability
company 15.    BMC EG GROVE, LLC - a Delaware limited liability company 16.   
BMC EG TOWNS, LLC - a Delaware limited liability company 17.    BMC EG VILLAGE,
LLC - a Delaware limited liability company 18.    BMC MEADOWOOD II, LLC - a
Delaware limited liability company 19.    BMC PINE RIDGE, LLC - a Delaware
limited liability company 20.    BMC PROMISE WAY, LLC - a Delaware limited
liability company 21.    BMC RANCHO ETIWANDA, LLC - a Delaware limited liability
company 22.    BMC REALTY ADVISORS, INC. - a California corporation 23.    BMC
RED HAWK, LLC - a Delaware limited liability company 24.    BMC ROSEMEAD, LLC -
a Delaware limited liability company 25.    BMC SAGEWOOD, LLC - a Delaware
limited liability company 26.    BMC SHIELDS LOCAN, LLC - a Delaware limited
liability company 27.    BMC TOUCHSTONE, LLC - a Delaware limited liability
company 28.    BMCH CALIFORNIA, LLC - a Delaware limited liability company 29.
   BMCH NORTH CAROLINA, LLC - a Delaware limited liability company 30.    BMCH
TENNESSEE, LLC - a Delaware limited liability company 31.    BMCH WASHINGTON,
LLC - a Delaware limited liability company 32.    CASA ACQUISITION CORP. - a
Delaware corporation 33.    CC COMMUNITIES, LLC - a Colorado limited liability
company 34.    CCC HOLDINGS, LLC - a Colorado limited liability company 35.   
CCG CONSTRUCTORS LLC - a Georgia limited liability company 36.    CCG REALTY
GROUP LLC - a Georgia limited liability company 37.    CCH HOMES, LLC - a
Colorado limited liability company 38.    CENTURY AT ANTHOLOGY, LLC - a Colorado
limited liability company 39.    CENTURY AT ASH MEADOWS, LLC - a Colorado
limited liability company 40.    CENTURY AT AUTUMN VALLEY RANCH, LLC - a
Colorado limited liability company 41.    CENTURY AT BEACON POINTE, LLC - a
Colorado limited liability company 42.    CENTURY AT BELLEVIEW PLACE, LLC - a
Colorado limited liability company 43.    CENTURY AT CALEY, LLC - a Colorado
limited liability company 44.    CENTURY AT CANDELAS, LLC - a Colorado limited
liability company 45.    CENTURY AT CAROUSEL FARMS, LLC - a Colorado limited
liability company 46.    CENTURY AT CASTLE PINES TOWN CENTER, LLC - a Colorado
limited liability company 47.    CENTURY AT CLAREMONT RANCH, LLC – a Colorado
limited liability company 48.    CENTURY AT COLLIERS HILL, LLC - a Colorado
limited liability company 49.    CENTURY AT COMPARK VILLAGE NORTH, LLC - a
Colorado limited liability company

 

SCHEDULE 6.13 – Page 1



--------------------------------------------------------------------------------

50.    CENTURY AT COMPARK VILLAGE SOUTH, LLC - a Colorado limited liability
company 51.    CENTURY AT COYOTE CREEK, LLC - a Colorado limited liability
company 52.    CENTURY AT FOREST MEADOWS, LLC - a Colorado limited liability
company 53.    CENTURY AT HARVEST MEADOWS, LLC - a Colorado limited liability
company 54.    CENTURY AT LANDMARK, LLC - a Colorado limited liability company
55.    CENTURY AT LITTLETON VILLAGE, LLC - a Colorado limited liability company
56.    CENTURY AT LITTLETON VILLAGE II, LLC - a Colorado limited liability
company 57.    CENTURY AT LOR, LLC - a Colorado limited liability company 58.   
CENTURY AT LOWRY, LLC - a Colorado limited liability company 59.    CENTURY AT
MARVELLA, LLC - a Colorado limited liability company 60.    CENTURY AT MAYFIELD,
LLC - a Colorado limited liability company 61.    CENTURY AT MIDTOWN, LLC - a
Colorado limited liability company 62.    CENTURY AT MILLENNIUM, LLC - a
Colorado limited liability company 63.    CENTURY AT MURPHY CREEK, LLC - a
Colorado limited liability company 64.    CENTURY AT OAK STREET, LLC - a
Colorado limited liability company 65.    CENTURY AT OBSERVATORY HEIGHTS, LLC -
a Colorado limited liability company 66.    CENTURY AT OUTLOOK, LLC - a Colorado
limited liability company 67.    CENTURY AT PEARSON GROVE, LLC - a Colorado
limited liability company 68.    CENTURY AT SALISBURY HEIGHTS, LLC - a Colorado
limited liability company 69.    CENTURY AT SOUTHSHORE, LLC - a Colorado limited
liability company 70.    CENTURY AT SPRING VALLEY RANCH, LLC - a Colorado
limited liability company 71.    CENTURY AT TANGLEWOOD, LLC - a Colorado limited
liability company 72.    CENTURY AT TERRAIN, LLC - a Colorado limited liability
company 73.    CENTURY AT THE GROVE, LLC - a Colorado limited liability company
74.    CENTURY AT THE HEIGHTS, LLC - a Colorado limited liability company 75.   
CENTURY AT THE MEADOWS, LLC - a Colorado limited liability company 76.   
CENTURY AT VISTA RIDGE, LLC - a Colorado limited liability company 77.   
CENTURY AT WILDGRASS, LLC - a Colorado limited liability company 78.    CENTURY
AT WOLF RANCH, LLC - a Colorado limited liability company 79.    CENTURY AT
WYNDHAM HILL, LLC - a Colorado limited liability company 80.    CENTURY CITY,
LLC - a Colorado limited liability company 81.    CENTURY COMMUNITIES OF
CALIFORNIA, LLC - a Delaware limited liability company 82.    CENTURY
COMMUNITIES OF GEORGIA, LLC - a Colorado limited liability company 83.   
CENTURY COMMUNITIES OF NEVADA, LLC - a Delaware limited liability company 84.   
CENTURY COMMUNITIES OF NEVADA REALTY, LLC - a Nevada limited liability company
85.    CENTURY COMMUNITIES OF NORTH CAROLINA, LLC - a Delaware limited liability
company 86.    CENTURY COMMUNITIES OF SOUTH CAROLINA, LLC - a Delaware limited
liability company 87.    CENTURY COMMUNITIES OF TENNESSEE, LLC - a Delaware
limited liability company 88.    CENTURY COMMUNITIES OF UTAH, LLC - a Utah
limited liability company 89.    CENTURY COMMUNITIES OF WASHINGTON, LLC - a
Delaware limited liability company 90.    CENTURY COMMUNITIES SOUTHEAST, LLC - a
Colorado limited liability company 91.    CENTURY GROUP LLC - a Colorado limited
liability company 92.    CENTURY LAND HOLDINGS, LLC - a Colorado limited
liability company 93.    CENTURY LAND HOLDINGS II, LLC - a Colorado limited
liability company 94.    CENTURY LAND HOLDINGS OF TEXAS, LLC - a Colorado
limited liability company 95.    CENTURY LAND HOLDINGS OF UTAH, LLC - a Utah
limited liability company 96.    CENTURY RHODES RANCH GC, LLC - a Delaware
limited liability company 97.    CENTURY TOWNHOMES AT CANDELAS, LLC - Colorado
limited liability company 98.    CENTURY TUSCANY GC, LLC - a Delaware limited
liability company 99.    CHERRY HILL PARK, LLC - a Colorado limited liability
company 100.    COTTAGES AT WILLOW PARK, LLC - a Colorado limited liability
company 101.    CROWN HILL, LLC - a Colorado limited liability company 102.   
ENCLAVE AT BOYD PONDS, LLC - a Colorado limited liability company 103.   
ENCLAVE AT CHERRY CREEK, LLC - a Colorado limited liability company 104.   
ENCLAVE AT PINE GROVE, LLC - a Colorado limited liability company 105.   
ESTATES AT CHATFIELD FARMS, LLC - a Colorado limited liability company 106.   
HEARTH AT OAK MEADOWS, LLC - a Colorado limited liability company

 

SCHEDULE 6.13 – Page 2



--------------------------------------------------------------------------------

107.    HOMETOWN, LLC - a Colorado limited liability company 108.    HOMETOWN
SOUTH, LLC - a Colorado limited liability company 109.    HORIZON BUILDING
SERVICES, LLC - a Colorado limited liability company 110.    LAKEVIEW FORT
COLLINS, LLC - a Colorado limited liability company 111.    MADISON ESTATES, LLC
- a Colorado limited liability company 112.    MERIDIAN RANCH, LLC - a Colorado
limited liability company 113.    MONTECITO AT RIDGEGATE, LLC - a Colorado
limited liability company 114.    NEIGHBORHOOD ASSOCIATIONS GROUP, LLC - a
Delaware limited liability company 115.    PARK 5TH AVENUE DEVELOPMENT CO., LLC
- a Colorado limited liability company 116.    PRESERVE AT BRIARGATE, LLC - a
Colorado limited liability company 117.    RESERVE AT HIGHPOINTE ESTATES, LLC -
a Colorado limited liability company 118.    RESERVE AT THE MEADOWS, LLC - a
Colorado limited liability company 119.    SADDLEBACK HEIGHTS, LLC - a Colorado
limited liability company 120.    SADDLE ROCK GOLF, LLC - a Colorado limited
liability company 121.    STETSON RIDGE HOMES, LLC - a Colorado limited
liability company 122.    SWMJ CONSTRUCTION, INC. - a Texas corporation 123.   
THE RETREAT AT RIDGEGATE, LLC - a Colorado limited liability company 124.    THE
VISTAS AT NOR’WOOD, LLC - a Colorado limited liability company 125.    UCP, LLC
- a Delaware limited liability company 126.    UCP BARCLAY III, LLC - a Delaware
limited liability company 127.    UCP EAST GARRISON, LLC - a Delaware limited
liability company 128.    UCP HILLCREST HOLLISTER, LLC - a Delaware limited
liability company 129.    UCP KERMAN, LLC - a Delaware limited liability company
130.    UCP MEADOWOOD III, LLC - a Delaware limited liability company 131.   
UCP SAGEWOOD, LLC - a Delaware limited liability company 132.    UCP SANTA ANA
HOLLISTER, LLC - a Delaware limited liability company 133.    UCP SOLEDAD, LLC -
a Delaware limited liability company 134.    UCP TAPESTRY, LLC - a Delaware
limited liability company 135.    UCP QUAIL RUN, LLC - a Delaware limited
liability company 136.    VENUE AT ARISTA, LLC - a Colorado limited liability
company 137.    VERONA ESTATES, LLC - a Colorado limited liability company 138.
   VILLAS AT MURPHY CREEK, LLC - a Colorado limited liability company 139.   
WATERSIDE AT HIGHLAND PARK, LLC - a Colorado limited liability company 140.   
WESTOWN CONDOMINIUMS, LLC - a Colorado limited liability company 141.    WESTOWN
TOWNHOMES, LLC - a Colorado limited liability company 142.    WILDGRASS, LLC - a
Colorado limited liability company 143.    WJH LLC - a Delaware limited
liability company

 

SCHEDULE 6.13 – Page 3